                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                   1:19-cv-00230-FDW

RODNEY KEITH WHITAKER,              )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
STATE of NORTH CAROLINA, et al., )                            ORDER
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint, filed under

42 U.S.C. § 1983 [Doc. 1]. See 28 U.S.C. §§ 1915(e)(2); 1915A. Plaintiff is proceeding in forma

pauperis. [Doc. 2, 6].

I.     BACKGROUND

       Pro se Plaintiff Rodney Keith Whitaker (“Plaintiff”) is a North Carolina state prisoner

currently incarcerated at Mountain View Correctional Institution in Spruce Pine, North Carolina.

He filed this action on July 29, 2019, pursuant to 42 U.S.C. § 1983. [Doc. 1]. Plaintiff has named

various individuals and the State of North Carolina as Defendants. Plaintiff alleges that he believes

he should be provided greeting cards and “big brown legal mail envelopes” free of charge because

he is indigent. He admits these items are available for purchase at the prison canteen. He also

admits that white envelopes are provided to him free of charge. [Id. at 1-4].

       As relief, Plaintiff seeks injunctive relief and monetary damages. [Id. at 6].

II.    STANDARD OF REVIEW

       Because the Plaintiff is proceeding in forma pauperis, the Court must review the Complaint

to determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]
fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, §

1915A requires an initial review of a “complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity,” and the court must

identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

seeks monetary relief from a defendant who is immune from such relief.

       In its frivolity review, this Court must determine whether the Complaint raises an

indisputably meritless legal theory or is founded upon clearly baseless factual contentions, such as

fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore,

a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, the liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts in his Complaint which set forth a claim that is cognizable under federal law.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       Plaintiff’s Complaint is wholly frivolous. Plaintiff claim is based on the lack of availability

of free greeting cards and “big brown legal mail envelopes” at his place of incarceration. Plaintiff

admits that he his provided white envelopes (paper, pencils, and carbon paper) free of charge.

[Doc. 1 at 3]. Plaintiff believes greeting cards and big brown envelopes should be given to him

because he is indigent. There is no constitutionally protected right to the provision of these items

free of charge in prison.

       In sum, Plaintiff’s Complaint is dismissed as frivolous.

IV.    CONCLUSION

       Plaintiff’s Complaint is a frivolous filing and will, therefore, be dismissed.



                                                  2
IT IS, THEREFORE, ORDERED that:

1.   Plaintiff’s Complaint [Doc. 1] is DISMISSED as frivolous. See 28 U.S.C. §§

     1915(e)(2); 1915A.

2.   The Clerk is directed to terminate this case.

                                           Signed: December 20, 2019




                                       3
